Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2, 4 – 7, 14, 15, 17 – 22, and 24 – 26 are amended. 
Claims 8 – 13 are cancelled. 

Claims 1 – 7, 14 – 26 are pending. 

Response to Amendment
The rejection of claims 4 – 6, and 17 – 19, and 24 – 26, under 35 U.S.C. 112(b), is withdrawn in light of the amendments. 

Response to Arguments
Applicant's arguments filed 06/03/2022, regarding the rejection of claims 1 – 7, and 14 – 26, under 35 U.S.C. 102(a)(1), have been fully considered but they are not persuasive. 

Regarding independent claims 1, 14, and 21, claim 1 as representative, applicant argues the prior art of record fail to disclose, teach, or reasonably suggest in combination the limitation “storing parity data comprising the set of XOR parity values and the additional XOR parity value in a cache memory of the memory device”. 
Specifically, applicant argues Subramanian teaches “store the computed XOR parity data on the external volatile memory". Applicant argues, Subramanian discloses “external volatile memory” in contrast to the claimed subject matter of “storing… in a cache memory of the memory device”. The Examiner disagrees. 
The Examiner asserts, under a broadest reasonable interpretation, the claimed subject matter is not limited to internal memory storage. Specifically, the Examiner asserts the scope of the claimed subject matter does not limit the physical layout of the claimed “processing device”, “storage area”, “memory device”, or “memory sub-system”. 
Additionally, The Examiner notes figure 1 of the application and figure 1 of Subramanian appear to disclose a storage sub-system and storage device, containing a controller and storage locations.
Finally, the Examiner asserts the HMB 212 (Subramanian, paragraph 0059), is a cache memory of the memory device, as disclosed in figure 2, element 212, 214, 110, and not an external volatile memory.

And in light of the arguments above the rejection of the claims is maintained. 

The rejection of dependent claims 2 – 7, 15 – 20, and 22 – 26, under 35 U.S.C. 102(a)(1), is maintained in light of the arguments above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 — 7 and 14 — 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Subramanian et al., U.S. Publication 2020/0218605 (herein Subramanian).

Regarding claims 1, 14, and 21, claim 1 as representative, Subramanian discloses: A method comprising: writing, by a processing device, host data to a set of pages of a page stripe of a storage area of a memory device of a memory sub-system (claim 1); generating a set of exclusive or (XOR) parity values corresponding to the host data written to a portion of the set of pages of the storage area (figure 5, element 525); generating an additional XOR parity value by executing an XOR operation using the set of XOR parity values (figure 5, element 530); storing parity data comprising the set of XOR parity values and the additional XOR parity value in a cache memory of the memory device (paragraph 0059; claim 6); and writing the parity data to an second page stripe of the storage area (figure 6A; paragraph 0050, 0057 — 0060, 0073).

Regarding claims 2, 15, and 22, claim 1 as representative, Subramanian discloses: detecting an error corresponding to at least a portion of the host data written to the page stripe of the storage area (paragraph 0092).

Regarding claims 3, 16, and 23, claim 1 as representative, Subramanian discloses: executing a data recovery operation using at least a portion of the set of XOR parity values and the additional XOR parity value stored in the cache memory (paragraph 0092).

Regarding claims 4, 17, and 24, claim 1 as representative, Subramanian discloses: the storage area has a first data density having a first value that is greater than a second value of a second data density of the cache memory (figure 4, element 410, 441, 449).

Regarding claims 5, 18, and 25, claim 1 as representative, Subramanian discloses: the portion of the set of pages comprises less than a total number of pages in the page stripe (paragraph 0022, 0037).

22. Regarding claims 6, 19, and 26, claim 1 as representative, Subramanian discloses: executing a sequential read operation using one or more page stripes of the storage area while the parity data comprising the set of XOR parity values and the additional XOR parity value is stored in the cache memory of the memory device (paragraph 0026).

23. Regarding claims 7 and 20, claim 1 as representative, Subramanian discloses: writing the parity data to the available page stripe of the storage area further comprises determining a source page stripe of the cache memory comprising the set of XOR parity values and the additional XOR parity value is full (paragraph 0026, 0048, 0059, 0062, 0068.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111